  4:19-cv-03100-JFB-CRZ Doc # 56 Filed: 10/14/20 Page 1 of 1 - Page ID # 139




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ABBY HARTMAN,

                   Plaintiff,                             4:19CV3100

      vs.
                                                             ORDER
CITY OF LINCOLN, NEBRASKA,

                   Defendant.


      After conferring with counsel regarding their ongoing discovery issues,


      IT IS ORDERED that Defendant’s Motion to Extend Expert Witness
Deadlines, (Filing No. 47), is granted in part and denied in part as follows:


      1)     All unexpired case progression deadlines are stayed.


      2)     On or before November 4, 2020, and after conferring regarding the
             time necessary to complete the discovery, the parties shall file a
             motion setting forth their proposed new case progression deadlines.


      3)     The clerk shall set an internal case progression deadline of
             November 4, 2020.


      Dated this 14th day of October, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
